UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 18, 2011 Commission File Number 000-31380 APPLIED MINERALS, INC. (Exact name of registrant as specified in its charter) Delaware 82-0096527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Greene Street – Suite 1101, New York, NY (Address of principal executive offices) (Zip Code) (800) 356-6463 (Issuer’s Telephone Number, Including Area Code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230-425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240-14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02Unregistered Sales of Equity Securities On April 18, 2011, the Company sold a total of 150,000 shares of common stock at $0.90 per share to one purchaser in a transaction that was exempt from registration under section 4(2) of the Securities Act of 1933.The sale price of $0.90 per share was based on the closing price of the common stock of the Company on April 15, 2011.The Company did not use a broker and paid no commission as part of the transaction.Thissaleof common stock of the Company was unsolicited. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. APPLIED MINERALS, INC. (Registrant) Date:April 18, 2011 By: /s/ Andre Zeitoun Andre Zeitoun President and Chief Executive Officer
